Case 2:20-cv-00240-JRG Document 42 Filed 09/08/20 Page 1 of 1 PageID #: 3392




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

MAPLEBEAR INC. DBA INSTACART,                   §
                                                §
                                                §   CIVIL ACTION NO. 2:20-CV-00240-JRG
               Plaintiff,                       §
                                                §
v.                                              §
                                                §
CORNERSHOP TECHNOLOGIES, INC.,                  §
CORNERSHOP TECHNOLOGIES LLC,                    §
DELIVERY TECHNOLOGIES US, INC.,                 §
DOES 1-10,

               Defendants.

                                           ORDER
     . Before the Court is Plaintiff Maplebear Inc. d/b/a Instacart’s (“Instacart”) Unopposed

Motion to Withdraw its Motion for Expedited Discovery (the “Motion”). (Dkt. No. 39). In the

Motion, Instacart requests to withdraw its Motion for Expedited Discovery (Dkt. No. 17).

       Having considered the Motion, and noting that it is unopposed, the Court finds that it

should be and hereby is GRANTED. Accordingly, the Court ORDERS that Instacart’s Motion

for Expedited Discovery (Dkt. No. 17) be WITHDRAWN.


       So ORDERED and SIGNED this 8th day of September, 2020.




                                                        ____________________________________
                                                        RODNEY GILSTRAP
                                                        UNITED STATES DISTRICT JUDGE
